Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 10-14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fosbinder (US 2006/0157459) in view of Ulrich et al (US 6,707,001).

Fosbinder discloses regarding claim 1, an engine 150, a generator 152 which provides power from the engine to a welding power output 154 and a non-welding power output 156, a controller 162 which monitors the welding power output and the engine speed/output (See abstract, Paragraph [0009], and adjusts the load being delivered to the auxiliary, or non-welding power, output. (See Paragraphs [0024]-[0026] and claim 1) 

Fosbinder fails to disclose regarding claim 1, overvoltage protection to disable the welding type power when the voltage exceeds a threshold.

Ulrich discloses, regarding claims 1 and 3, overvoltage protection for a welding type device. The welding voltage is monitored, if the voltage is equal to or greater than a trip voltage (threshold) and disables power to the welding device if the threshold is exceeded. (See Column 2) It would have been obvious to adapt Fosbinder in view of Ulrich to provide overvoltage protection to disable the welding type power for preventing uncontrollable heat generation which would have undesirable affects to the device and workpiece. It would have been obvious to add a second threshold if a second power measurement is exceeded. This is merely a duplication of parts. If two power outputs exist, it would be obvious to provide a threshold for both, if a threshold for one is provided.  

Regarding claim 2, the reduction would be based on a threshold of the welding power and engine speed. If the voltage required for the load of the welding power is increased above a threshold, the power to the auxiliary output would be reduced until the engine is up to the proper speed. The threshold would be a rolling value. 

Regarding claim 5, as the voltage is monitored the device must contain a voltage sensor and provide a voltage measurement to the controller.

Fosbinder discloses regarding claims 12 and 19, an engine 150, a generator 152 which provides power from the engine to a welding power output 154 and a non-welding power output 156, a controller 162 which monitors the welding power output and the engine speed/output (See abstract, Paragraph [0009], and adjusts the load being delivered to the auxiliary, or non-welding power, output. (See Paragraphs [0024]-[0026] and claim 1) 

Fosbinder fails to disclose regarding claim 12, overvoltage protection to disable the welding type power when the voltage exceeds a threshold.

Ulrich discloses, regarding claims 12, 14 and 19, overvoltage protection for a welding type device. The welding voltage is monitored, if the voltage is equal to or greater than a trip voltage (threshold) and disables power to the welding device if the threshold is exceeded. (See Column 2) It would have been obvious to adapt Fosbinder in view of Ulrich to provide overvoltage protection to disable the welding type power for preventing uncontrollable heat generation which would have undesirable affects to the device and workpiece. It would have been obvious to add a second threshold if a second power measurement is exceeded. This is merely a duplication of parts. If two power outputs exist, it would be obvious to provide a threshold for both, if a threshold for one is provided.

Regarding claim 13, the reduction would be based on a threshold of the welding power and engine speed. If the voltage required for the load of the welding power is increased above a threshold, the power to the auxiliary output would be reduced until the engine is up to the proper speed. The threshold would be a rolling value. 

Regarding claims 10 and 20, Fig 4 shows the generator could be separated to provide different output. The generator could also be setup to provide the power via the same field winding. (See paragraph [0030]) Regarding claim 11, Fig 4 shows the welding power and non-welding outputs being isolated. 

Claims 6, 7, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fosbinder (US 2006/0157459) in view of Beeson et al (US 2007/0045259).

The teachings of Fosbinder have been discussed above. Fosbinder fails to specifically disclose the voltage of the generator is by increasing or decreasing the field current of the generator. Beeson discloses an engine driven generator 104 for a welding type device having a controller 110 for controlling the field current of the generator for increasing or decreasing the voltage output. (See Paragraph [0053] and [0071]) It would have been obvious to adapt Fosbinder in view of Beeson to use the field current to control the output voltage as this is an obvious alternative for controlling a generator. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive.

On pages 6 and 7 of the reply, applicant states that claims 1 and 12 have been amended to include subject matter from original claim 4. However, limitations from claim 9 are included in claims 1 and 12. 

The subject matter indicated as being allowable was the “redundant circuits to selectively disconnect…”in claim 4. 

It should be noted that the amended limitations in claim 1 are more narrow than original claim 9. 

No arguments are made against the cited references. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/21/2022